This case comes before the court on an order to show cause why the appeal should not be dismissed because it is an appeal from an interlocutory order of the Superior Court.
This is a civil action wherein a default judgment was entered by a court clerk against the defendant, but that judgment was later vacated by a Superior Court Justice on the ground that the clerk had no jurisdiction to enter a default judgment under the circumstances.
After hearing counsel, we determined that the order of the Superior Court was interlocutory and, therefore, not appealable. See Griffin v. Rahill, 112 R.I. 549, 313 A.2d 374 (Per Curiam) (1974); Giarusso v. Corrigan, 108 R.I. 471, 276 A.2d 750 (1971). This case does not come within the exceptions allowed under the doctrine of McAuslan v. McAuslan, 34 R.I. 462, 83 A.837 (1912). Therefore, the plaintiff s appeal is dismissed without prejudice to raising this point on appeal from a final judgment in the event that such final judgment is adverse to the plaintiff.